— Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 27, 1991, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him to a term of 2Vi to 7 years, unanimously affirmed.
The complainant’s testimony provided legally sufficient evidence of defendant’s guilt. The inconsistencies in the complainant’s testimony concerning the extent to which defendant removed her clothing during the attack presented a question of credibility for the jury to resolve (People v Williams, 177 AD2d 294). And defendant’s argument that the claim of rape has no support in the medical evidence is simply without basis in the record, the gynecologist in fact having testified that the findings of his examination were consistent with penetration. Moreover, there is no requirement that the People provide conclusive medical proof linking defendant to the crime charged (supra).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Asch, JJ.